Citation Nr: 0833818	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-12 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for tympanic 
membrane perforation.

2.  Entitlement to a compensable rating for bilateral 
pingueculae.

3.  Entitlement to a compensable rating for hearing loss of 
the left ear.

4.  Entitlement to service connection for residuals of 
fibrocystic disease of the breasts.

5.  Entitlement to service connection for a bilateral eye 
condition, claimed as loss of tear layer with chronic 
keratitis, to include pterygium of the right eye and to 
include as the result of inservice chemical exposure or 
secondary to the service connected pingueculae.

6.  Entitlement to service connection for a left ear 
disorder, to include chronic otitis media and infection with 
claimed mastoiditis, pain and nausea, and claimed as 
secondary to a service connected tympanic membrane 
perforation.

7.  Entitlement to service connection for a psychiatric 
disorder, secondary to the veteran's other service connected 
disabilities.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

9.  Entitlement to an effective date earlier than March 3, 
2003, for the grant of service connection for tympanic 
membrane perforation.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1978, with periods of service in the Naval Reserve from 
October 1973 to August 1975 and from July 1978 to August 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Lincoln, Nebraska, which denied compensable ratings for 
bilateral pingueculae and hearing loss of the left ear.  The 
issue of service connection for pterygium of the right eye 
arose from a May 2003 rating decision.  The initial rating 
claim for tympanic membrane perforation arises from a 
November 2003 rating decision granting service connection.  
The issues of service connection for fibrocystic disease of 
the breasts and for TDIU arise from a February 2004 rating 
decision.  The claim for service connection for chronic 
otitis media and recurrent infections of the left ear arises 
from a July 2007 rating decision.  

The veteran had been scheduled for a March 2004 hearing.  The 
veteran could not appear and requested cancellation of the 
hearing in March 2004.  The veteran testified before a 
Decision Review Officer at a July 2006 hearing at the RO.  A 
transcript has been associated with the file.  The veteran 
also requested a hearing before the Board during the course 
of developing several of the above listed issues.  The 
veteran withdrew that request through her representative in 
September 2007.  The Board will proceed.  See 38 C.F.R. 
§ 20.1304.

The Board remanded this case in February 2008.  The issues of 
entitlement to TDIU, service connection for a psychiatric 
disability and an earlier effective date for service 
connection for tympanic membrane perforation were remanded 
for issuance of a Statement of the Case on each issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO 
issued May 2008 Statements of the Case on each issue.  The 
veteran perfected appeals of each with a June 2008 Form 9.  
These issues were merged with the pending appeal.

The issue of service connection for fibrocystic disease of 
the breasts is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had a past tympanic membrane perforation 
which resolved; recurrent infections are not a manifestation 
of this disability.

2.  The veteran's bilateral pingueculae have been manifested 
by teariness and blurriness, but without vision loss, visual 
field constriction or eye muscle function impairment.

3.  The competent medical evidence of record indicates that 
the veteran's left and right ear hearing loss is currently 
manifested by no more than level I hearing impairment on 
either side.

4.  The evidence does not show that the veteran's service- 
connected left ear hearing loss is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.

5.  The veteran's bilateral eye condition, claimed as loss of 
tear layer with chronic keratitis, to include pterygium of 
the right eye, is not at least as likely as not the result of 
service, to include as the result of inservice chemical 
exposure, or secondary to the service connected pingueculae.

6.  The veteran's chronic, recurrent ear infections, with 
pain, nausea and balance problems are not at least as likely 
as not related to her inservice aerotitis.

7.  The veteran's psychiatric disability is not the result of 
service and is not caused by or aggravated by her service 
connected disabilities; the veteran did not manifest a 
psychosis within one year of separation.

8.  The veteran is presently service connected for fibroid 
uterine tumors, status post vaginal hysterectomy, rated as 30 
percent disabling, for tinnitus, rated 10 percent disabling, 
for pingueculae, left ear hearing loss and residuals of 
tympanic membrane perforation and residual scar and 
paresthesias of the left index finger, all rated as 
noncompensably disabling.  These evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

9.  The veteran's service connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.

10.  The veteran's claim for service connection for tympanic 
membrane perforation was received by the RO on March 3, 2003; 
subsequently, service connection was granted, effective March 
3, 2003.

11.  Prior to March 3, 2003, there was no pending claim for 
service connection for tympanic membrane perforation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
tympanic membrane perforation are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2007).

2.  The criteria for a compensable disability rating for 
bilateral pingueculae have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6034 (2007).

3.  A compensable rating for unilateral hearing loss of the 
left ear is not warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.383, 3.385, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2007).

4.  The veteran's bilateral eye condition, claimed as loss of 
tear layer with chronic keratitis, to include pterygium of 
the right eye was not incurred in or aggravated by active 
service and or caused or aggravated by her service connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

5.  The veteran's left ear disorder, to include chronic 
otitis media and infection with claimed mastoiditis, pain and 
nausea, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

6.  The veteran's psychiatric disability was not incurred in 
or aggravated by active service, cannot be presumed to have 
been incurred therein, or caused or aggravated by her service 
connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).

7.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.321, 3.340, 4.16(a) and (b) (2007).

8.  There is no legal entitlement to an effective date 
earlier than March 3, 2003, for service connection and 
compensation for a tympanic membrane perforation.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The tympanic membrane initial rating claim arises from a 
granted claim of service connection.  The Court held in 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007)

Prior to initial adjudication of the veteran's pingueculae 
and hearing loss increased ratings claims, a letter dated in 
March 2003 for the veteran's hearing loss and pingueculae and 
May and October 2003 for the veteran's pingueculae fully 
satisfied the duty to notify provisions for the elements two 
and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  In order to satisfy the first Quartuccio 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test 
outlined in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
Following the Board's February 2008 remand, the veteran was 
provided with Vazquez-Flores compliant notice for the 
pingueculae and hearing loss claims in a May 2008 letter.  
The veteran responded promptly, also in May 2008, that she 
had no further evidence to submit.  The claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in May 2008.  The 
Board finds that any error related to Vazquez-Flores notice 
is harmless.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

As for the veteran's claims of service connection, the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  Prior to 
initial adjudication of the veteran's bilateral eye 
disability claim, a letter dated in December 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Notice 
was renewed in a January 2007 letter, which also addressed 
the veteran's left ear claim.  Although this letter was not 
sent prior to initial adjudication of the veteran's left ear 
claim, this was not prejudicial to her, since she was 
subsequently provided adequate notice in January 2007, she 
was provided seven months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in August 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Prior to initial 
adjudication of the veteran's psychiatric disability claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board is satisfied that VA's notice obligations are 
satisfied on the TDIU claim.  Prior to initial adjudication 
of the veteran's TDIU claim, a letter dated in December 2003 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board is also satisfied that VA's notice obligations are 
satisfied on the earlier effective date claim.  In Goodwin v. 
Peake, 22 Vet. App. 128 (2008), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id., at 
136-37.  There has been no allegation of prejudice in this 
case, and further VCAA notice is not required on the earlier 
effective date claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations for 
her eye and ear disabilities in May and October 2003 and in 
May 2007.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
she was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

The veteran was afforded medical examination to obtain an 
opinion as to whether her eye, ear and psychiatric 
disabilities can be directly attributed to service or another 
service connected disability.  Further examination or opinion 
is not needed on the eye, ear and psychiatric service 
connection claims because, at a minimum, the preponderance of 
the persuasive and competent evidence shows that the claimed 
conditions may not be associated with the veteran's military 
service or other service connected disabilities.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that she is entitled to compensable 
ratings for her service connected tympanic membrane 
perforation, bilateral pingueculae and left ear hearing loss.  
For the reasons that follow, the Board concludes that 
compensable ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Tympanic Membrane Perforation

Perforation of the tympanic membrane is rated under Code 
6211.  The only rating available under this Code is a 0 
percent, non-compensable rating.  38 C.F.R. § 4.87 (2007).  
The Board cannot grant a compensable rating on a schedular 
basis.

The veteran submitted a March 2006 statement in which she 
contended that she had constant infections as a result of 
this perforation.  An October 2005 statement also contends 
that she has a "distorted mastoid" as a result of the 
perforation.  The veteran also argued that she had an "ear 
block" associated with the perforation.

The veteran had a thorough VA examination in October 2003, 
which included a CT scan of her head.  On examination, the 
left ear was completely impacted with cerumen.  Once cleared, 
the tympanic membrane was well visualized.  The membrane 
showed evidence of the perforation, since healed over.  The 
membrane appeared thin.  The middle ear bones were visualized 
through the membrane and were normal and intact.  The 
external auditory canal was without scarring or stenosis.  On 
review of the CT results, the examiner noted thickening and 
partial opacification of the mastoid air cells, which 
indicated past disease.  The examiner stated that the chronic 
infections that the veteran complains of are not consistent 
with past tympanic membrane perforation or her past history 
of a single episode of mastoiditis.  

The Board finds, therefore, that the veteran has no 
discernible symptoms as a result of her past tympanic 
membrane perforation.  The chronic infections she complains 
of are not a part of the instant disability, and will be 
further discussed below, in the Service Connection section.  
In light of the 0 percent evaluation of DC 6211, the Board 
must deny the veteran's claim for an initial compensable 
rating for tympanic membrane perforation.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



b. Bilateral Pingueculae

The veteran has been service connected for bilateral 
pingueculae.  A pinguecula is "a yellowish spot of 
proliferation on the bulbar conjunctiva near the 
sclerocorneal junction, usually on the nasal side..."  
Dorland's Illustrated Medical Dictionary 1439 (30th ed. 
2003).

The RO rated the veteran's bilateral pingueculae by analogy, 
as the disorder does not appear in the ratings schedule.  See 
38 C.F.R. §§ 4.76-4.84a (2007).  Generally speaking, 
disabilities of the eye are rated based on impairment of 
central visual acuity, constriction of visual field and 
impairment of muscle function.  See 38 C.F.R. § 4.84a.  The 
RO assigned the noncompensable disability rating for 
bilateral pingueculae under DC 6099-6079, which indicates an 
analogous rating under 38 C.F.R. § 4.84a, Diagnostic Code 
6079.  DC 6079 rates impairment of central visual acuity.  

The Board has reviewed the relevant Diagnostic Codes and 
concludes that DC 6034, for pterygium is the most analogous 
condition rated in the schedule.  See 38 C.F.R. § 4.84a.  
Pursuant to Diagnostic Code 6034, pterygium is rated for loss 
of vision, if any.  The use of DC 6079 by the RO is therefore 
consistent with DC 6034.  

A great number of Diagnostic Codes rate loss of vision.  Id., 
Diagnostic Codes 6061-6079.  At a minimum, the veteran must 
have vision loss equivalent to a best corrected measurement 
of 20/50 in one eye to receive a compensable rating.  See id.  
The veteran had 20/20 uncorrected vision on examination in 
March 2003.  A December 2006 eye consult in the veteran's VA 
treatment records shows her vision as 20/20, uncorrected.  
The Board has reviewed the remaining records and can find no 
findings of vision loss.  The Board concludes that a 
compensable rating under the Diagnostic Codes for vision loss 
is not warranted.  The Board also notes that the location of 
the pingueculae at the scleracorneal junction is outside the 
visual plane.  The veteran has no reported visual field loss, 
none is shown on the record and there is no notation of a 
muscle function impairment.  The Board concludes that there 
is no possible Diagnostic Code that could afford the veteran 
a compensable rating.  38 C.F.R. § 4.84a.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c. Left Ear Hearing Loss

The veteran contends that she is entitled to a compensable 
rating for her left ear hearing loss.  The Board concludes 
that a compensable rating is not warranted. 

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII 
(of 38 C.F.R. § 4.85), the nonservice-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I, subject to the provisions of 38 C.F.R. § 3.383.  38 
C.F.R. § 4.85(f) (2007).  A veteran must have a specified 
degree of hearing loss independently ratable in the service-
connected ear, i.e., 10 percent or more, before nonservice-
connected hearing disability in the other ear can be 
considered for compensation.  38 C.F.R. § 3.383.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Hearing loss disability is rated based on audiometry 
specified by regulation.  Inasmuch as any private audiometry 
test is not in accordance with the regulatory specifications, 
it may not serve as the basis for the rating assigned.

Here, VA outpatient treatment records are largely silent as 
to any audiometric testing or complaints, treatments or 
diagnoses of unilateral hearing loss of the left ear.  The 
veteran's ear complaints are, overwhelmingly, directed toward 
recurrent infections, which will be discussed below.  

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
5
20
15
LEFT
45
30
25
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
Puretone averages from the 1000, 2000, 3000 and 4000 dB 
ranges were 15 dB in the right ear and 35 in the left ear.

On the authorized audiological evaluation in December 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
0
10
5
LEFT
45
30
10
15
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
Puretone averages from the 1000, 2000, 3000 and 4000 dB 
ranges were 7.5 dB in the right ear and 17.5 dB in the left 
ear.

The Board initially notes that, while the veteran has some 
evidence of hearing loss in her right ear, it is not 
compensable on its own.  Applying Table VI, the veteran's 
right ear hearing loss receives a Roman Numeral designation 
of I, using either the March 2003 or December 2006 test 
results.  38 C.F.R. § 4.85.  Using a Roman Numeral 
designation of I for the other ear, the veteran's right ear 
hearing loss is noncompensable.  See 38 C.F.R. § 4.85, Table 
VII.  According to the terms of 38 C.F.R. § 3.383, the Board 
shall use a Roman Numeral of I for the right ear when 
evaluating the service connected left ear hearing loss.  

Applying Table VI to the left ear, the Board finds that the 
veteran's hearing loss disability merits a Roman Numeral of 
I, using either the March 2003 or December 2006 test results.  
38 C.F.R. § 4.85.  The combination of two Numeral I 
designations results in a noncompensable rating under Table 
VII.  Id.  The Board concludes that the criteria for a higher 
rating have not been met.

The Board has considered other ratings.  The veteran does not 
have an exceptional pattern hearing loss as contemplated 
under 38 C.F.R. § 4.86.  She indicates that she has 
difficulty in conversation, but this is anticipated under the 
38 C.F.R. § 4.85 ratings.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



III. Service Connection

The veteran contends that she is entitled to service 
connection for a bilateral eye disorder resulting from a 
chemical burn, chronic left ear infections and a psychiatric 
disability.  For the reasons that follow, the Board concludes 
that service connection is not warranted for any of these 
conditions.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Bilateral Eye Disorder

The veteran contends that she lost the tear layer of her 
corneas as a result of a chemical burn she suffered during 
Nuclear, Biological and Chemical warfare training.  

While on active duty in June 1977, the veteran complained of 
eye irritation and yellow spots after chemical exposure.  
There is no notation of a missing tear film layer.  The Board 
concludes that this evidence establishes the inservice event, 
though this does not conclude the analysis.  Her final 
separation from service physical examination in June 1978 
listed normal eyes.  The veteran also completed a report of 
medical history in which she denied eye trouble.  

The veteran filed a claim for service connection in August 
1978, in particular for an eye disability.  The veteran 
reported "tissue degeneration" as part of her eye problems 
during a September 1978 VA examination.  On ophthalmoscopic 
examination, the only disorder noted was pingueculae, for 
which the veteran was service connected.

The veteran was seen for a VA eye examination in October 
2003.  She recounted going to many doctors and being given 
artificial tears.  On examination, the veteran was found to 
have dry eye syndrome, causing irritation and redness, with 
adequate tear formation but abnormal tear breakup time.  The 
examiner stated that the dry eye condition was likely due to 
three conditions, the alleged chemical exposure, use of birth 
control and menopause hormone replacement therapy and the 
normal aging process.  The examiner indicated that the 
chemical exposure was not at least as likely as not the cause 
of the dry eye.  The veteran also developed a right eye 
pterygium, which was also unrelated to the chemical exposure.  

The veteran submitted a letter from an E.A., O.D. in October 
2003.  The letter states that E.A. examined the veteran, and 
found a tear film deficiency.  He listed several possible 
causes for the deficiency, including environment, medication, 
caffeine, age, injury, chemicals and sun exposure.  Based on 
the veteran's history, E.A. indicated that this may be the 
result of her chemical exposure in service.  E.A. did note 
that his opinion was only speculative at that time.  

Another letter from E.A. was submitted in February 2004.  It 
states that if her episodes of dry eye, irritation and 
redness, began after the chemical exposure incident and her 
service treatment records show that she has had these 
problems, "then it can only be logical to surmise that the 
exposure to the chemicals initiated the problem."  

In reviewing the veteran's medical records, the Board notes 
that there is only the original notation of eye irritation.  
The veteran had no further complaints and separated from 
service without reporting further eye irritation.  On 
ophthalmoscopic examination shortly after service, no tear 
film layer deficiency was noted.  There is no evidence of 
irritation after the chemical incident.  That E.A.'s opinion 
has little probative weight in the absence of confirmation in 
the record and the veteran's contradictory statement in the 
report of medical history.  The October 2003 examiner's 
opinion is consistent with the facts as found and indicates 
that the veteran's disability is not at least as likely as 
not the result of service.  Service connection on a direct 
basis must be denied.  See Hickson, supra.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The only possible aggravating factor 
indicated is the pterygium; however, this condition is not 
service connected and secondary service connection cannot be 
granted on that basis.  The veteran's pingueculae appear to 
be inert, and are not among the contributing factors to tear 
film deficiencies listed by either E.A. or the VA examiner.  
The Board concludes that service connection is not warranted 
on a secondary basis.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Chronic, Recurrent Ear Infections

The veteran has claimed service connection for a series of 
complications related to the tympanic membrane perforation, 
discussed above.  Specifically, the veteran has claimed that 
she suffers chronic otitis media and infection with claimed 
mastoiditis, pain and nausea due to the perforation.  

At an October 2003 VA examination, the veteran described her 
symptoms.  The veteran reported that she has episodes where 
she would have pain, nausea and balance problems.  The 
veteran indicated that she had not had an episode in several 
years, but was concerned with them returning.  The veteran 
stated that whenever she felt an episode coming on, she would 
obtain Cipro from Mexico and treat herself.  An October 2003 
CT scan of the veteran's head showed thickening of the 
mastoid air cells on the left side.  The examiner stated that 
this was a sign of past infection.  

The veteran has claimed that she had a serious bout of 
mastoiditis that nearly resulted in her death.  From the 
record, it appears that the veteran had mastoiditis and 
sought treatment in August 1990 at the Queen of the Valley 
hospital in West Covina, California.  The veteran reported 
that an MRI was performed.  The records of this treatment are 
unavailable.  The hospital responded to the initial records 
request, sent by the veteran, that the records had been 
destroyed.  

The Board has reviewed the veteran's medical records and has 
found only intermittent treatment for the ears.  The veteran 
was treated for an ear infection in December 2003 and 
February 2005 and had complaints of vertigo in October 2004.  
The Board is unsure if a current, chronic disability exists 
at the present time.  For the purposes of this decision, the 
Board will assume that the ear problems of recurrent 
infection, pain, nausea and balance problems are extant.

The veteran has pointed to an episode during active duty for 
training in March 1974 as the cause of her left ear 
complaints.  According to a January 1976 letter from the 
treating clinic, the veteran was seen for aerotitis, which 
was treated and resolved.  The Board considers this event to 
be adequate to satisfy the inservice incurrence element.  See 
Hickson, supra.  

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, he is 
competent to report that she experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements relating her recurrent ear symptoms to the 
perforation cannot be accepted as competent evidence.  The 
Board turns to the medical evidence of record.

In support of her claim, the veteran contacted a flight 
surgeon at the Air Force Academy.  The flight surgeon sent 
the veteran a letter in July 2003 regarding possible 
complications of her aerotitis.  The doctor recorded the 
veteran's medical background as she told it.  Specifically, 
the veteran reported going through an altitude chamber at 
Peterson Air Force Base in the early 1980's.  During the 
exercise, she experienced difficulties and signaled for 
assistance.  The veteran states that she had blood and fluid 
coming from the ear, which the doctor indicated was 
consistent with an eardrum rupture.  The veteran reported 
that she had significant subsequent medical problems where 
doctors confirmed she had an eardrum rupture and also 
developed mastoiditis.  She states she then had multiple 
visits including consideration of surgical repair of the 
ruptured eardrum.  The letter indicates that the veteran 
described the "work-up which could follow such a 
complication, including some of the long term complications 
of recurrent infections and hearing difficulties."  The 
letter also states that the doctor did not have access to her 
specific history and the purpose of the letter was only to 
comment on what was consistent with her stated history.  

The Board cannot rely on the flight surgeon's opinion for two 
reasons.  The opinion is too vague a basis on which to grant 
service connection.  An opinion that a current disorder could 
be related to service, as is this one, is not adequate to 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  

Second, the factual background as recounted by the veteran 
includes important deviations from the record.  The veteran's 
account conflates her actual medical history into a single 
event.  It appears that the doctor believes that the 
mastoiditis episode occurred in the immediate aftermath of 
the original aerotitis when in fact the mastoiditis occurred 
sixteen years later.  The veteran was actually seen on March 
27, 1974.  The veteran's service treatment records show that 
she had a physical evaluation on April 11, 1974, which found 
her qualified for fourteen days of active duty.  There is no 
indication of an ongoing eardrum problem.  While the April 
1974 entry is just a brief note, the ordinary clinical 
evaluation for duty, as shown by the several examination 
reports in the veteran's file, contains a specific category 
for ears and defects of the ear.  The absence of an entry for 
an ear defect, especially a ruptured eardrum, lends weight to 
the notion that the aerotitis resolved quickly and did not 
require as extensive treatment as the veteran described.  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Because the medical record disagrees with the veteran's 
history as she reported it, the Board cannot find that the 
flight surgeon's assessment that recurring infections are a 
probable result of her aerotitis.  

To resolve the question, the RO sent the veteran for ear 
examinations.  The veteran was first seen in October 2003.  
The veteran reported recurrent infection, pain, nausea and 
balance problems.  On examination the veteran had a thin 
membrane, with scarring consistent with an old tympanic 
membrane perforation.  A CT scan of the veteran's external 
auditory canals and mastoid air cells was obtained.  The 
examiner indicated that there was no pathology visible on 
examination.  The CT scan did show thickening in the mastoid 
air cells, likely due to past infection.  The examiner was 
not familiar with the term "ear block," which she used to 
describe the original 1974 aerotitis.  The examiner 
concluded, however, that the tympanic membrane perforation 
did happen as she recounted, but the current conditions, such 
as they are, were not at least as likely as not due to her 
service and a single episode of mastoiditis many years after.  

The veteran had a second examination in December 2006.  The 
examiner agreed with the prior report.  The veteran had only 
vague complaints of left sided pain at that time.  No ongoing 
infection was noted.  The examiner concluded that a single 
tympanic membrane perforation in service would lead to her 
current symptoms.  He also concluded that a relationship 
between service and her current symptoms was not at least as 
likely as not.  

The examiner's opinions are the only opinions relying on 
direct examination and an accurate history.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against a relationship between the veteran's 
current disability and service.  Direct service connection 
cannot be granted.  See Hickson, supra.  

The veteran has alleged that the recurrent infections could 
be the result of the tympanic membrane perforation on a 
secondary basis.  Service connection may also be established 
on a secondary basis for disability which is proximately due 
to, or the result of, a service connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).  The Board notes, however, that 
the perforation was the original injury, such that the 
analysis of secondary service connection would be identical 
to the direct service connection just discussed.  The Board 
notes that the veteran's infections have been found to be 
unrelated to the perforation, and there is no evidence of a 
link on aggravation grounds, as there are no current symptoms 
associated with the perforation.  This was discussed above.  
The Board concludes that secondary service connection is not 
warranted.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c. Psychiatric Disability

The veteran contends that she has a psychiatric disability, 
either as a result of service or as a result of her service 
connected disabilities.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Due to the number of diagnoses involved in this claim, the 
Board will first outline the veteran's medical history before 
turning to entitlement for service connection.

The veteran began seeking psychiatric treatment at the Long 
Beach VA Health Care System in August 1999.  Her initial 
sessions concerned her anxiety and depression related to her 
divorce from her second husband, who was abusive.  The 
veteran's December 1999 treatment notes concern an ongoing 
lawsuit to obtain some sort of settlement from her then ex-
husband.  The veteran's treatment notes do not initially note 
a psychiatric disability as a result of service or her 
service connected disabilities.  

The veteran moved from California to Nebraska in 2002, 
reportedly due to harassment by her ex-husband.  On 
establishing care with the VA in Nebraska, the veteran 
endorsed anxiety caused by her fear of her ex-husband in 
February 2003.  The veteran reported sexual harassment in the 
service in addition to fear of her ex-husband in a March 2003 
treatment note, but there have been no specifics as to the 
sexual harassment and the complaint has not recurred.  The 
veteran had an April 2004 psychiatric evaluation which 
diagnosed an adjustment disorder with depressed mood, with 
rule out major depressive disorder and post traumatic stress 
disorder, secondary to physical abuse in her second marriage.  
The examiner also noted the presence of some Cluster B 
histrionic and borderline traits.  

A more detailed VA examination was conducted in August 2004, 
where the examiner recorded the veteran's interactions with 
others at the VA Medical Center, in addition to recording the 
examination itself.  The veteran had apparently arrived on 
time for the examination, but had caused an "uproar" in the 
office due to belligerent behavior toward the front desk 
staff.  She had asked for the assistance of a physician and 
"began to berate him" when he prepared to attend to another 
patient.  The examiner indicated that her dress and manner 
were consistent with histrionic behavior.  The veteran acted 
in a "seductive and overly flirtatious" manner.  She 
repeatedly compared VA staff physicians to the April 2004 
evaluator, whom she had seen several times.  The examiner 
noted that the veteran believed she had been mistreated by 
the other VA staff.  When asked about her social life, the 
veteran had reported many friends which she had lost, due to 
moving after her divorce from her second husband.  The 
veteran did not answer a question about her current social 
life and went off on a tangent, stating that her social life 
has been interrupted because "she is dealing with the VA and 
she is going to the 'Washington level with Mr. Principe 
[sic], who advises President Bush.'"  The examiner indicated 
that the veteran's social functioning was most likely 
severely impaired due to a psychotic disorder, typified by 
paranoia and delusional thought content.  For example, when 
asked about employment, the veteran stated that she was 
completely unemployable due to her service connected ankle 
disability, "although she states she wants to get back into 
running."  The examiner indicated that he was unable to 
obtain information about her occupational history due to the 
psychotic and personality disorder impairments.  

The examiner diagnosed the veteran with a psychotic disorder, 
not otherwise specified, and a histrionic personality 
disorder with prominent borderline traits.  The examiner 
described her behavior as "provocative, belligerent toward 
staff, and idealizing and devaluing."  The examiner 
indicated that the psychotic disorder is characteristic of 
delusions, but was unable to determine whether this was 
related to a schizophrenic process or whether some medical 
factor is involved.  The examiner indicated that the veteran 
exhibited a pattern of severe, unstable and intense personal 
relationships characterized by alternating between extremes 
of idealization and devaluation.  The examiner provided 
examples from the veteran's interactions and descriptions of 
VA staff, with idealization and devaluing various staff 
members.  The examiner also indicated that the veteran used 
her physical appearance to draw attention to herself, with 
sexually seductive and provocative behavior.  The veteran had 
rapidly shifting speech and shallow expression of emotions 
and has a style of speech that is excessively impressionistic 
and lacking in detail.  The veteran showed self-
dramatization, theatricality and exaggerated expression of 
emotion.  The examiner concluded that the veteran did not 
have an adjustment disorder or depression that could be 
connected to her service connected disabilities.  In sum, the 
examiner indicated that the veteran had a psychotic disorder 
and a personality disorder which were unrelated to service or 
her service connected disabilities and were not aggravated by 
her service connected disabilities.  

In April 2005, the veteran reported that her son had been 
diagnosed with cancer.  A July 2005 note states that he had 
died.  After a period of no treatment, the veteran reappeared 
in December 2006, again concerned about her ex-husband.  

The Board is satisfied that the veteran has a current 
psychiatric disability.  The record is confusing as to what 
that disability specifically is.  Resolution of this quandary 
is not necessary to the outcome of this claim.  

The Board finds that the veteran's psychiatric disability, 
whatever it might be, is not the result of service or a 
service connected disability.  The diagnosis of a personality 
disorder cannot be service connected as a matter of law.  See 
38 C.F.R. § 3.303(c).  The veteran's adjustment disorder and 
depressive disorder diagnoses were not offered for many years 
after service and have not been related to any incident 
therein.  The veteran did allege some sort of sexual 
harassment during service, but the complaint did not reappear 
in her examination, treatment notes or in her numerous 
statements to VA in the course of this claim.  There is no 
evidence that the suspected psychosis was present during 
service.  There is, in short, no evidence of an inservice 
incurrence of a psychiatric disability.  On the contrary, the 
veteran received awards for diligence and hard work during 
service.  The veteran's records overwhelmingly show that her 
diagnosis of anxiety and depression is a result of her ex-
husband and son, not as a result of service or any service 
connected disability.  The veteran's psychotic disorder does 
not appear to be related to service, was diagnosed only once 
and many years after separation.  To the extent that the 
veteran has been reported to suffer from post traumatic 
stress, that too has been related to her ex-husband.  The 
Board finds that direct service connection is not warranted.

The Board has also considered secondary service connection.  
Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Secondary service connection may also be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 8 Vet. App. 374 (1995).  The August 2004 VA opinion is 
against a causal or aggravation relationship between the 
veteran's service connected disabilities, which include the 
tympanic membrane perforation, left ear hearing loss and 
pingueculae discussed above and fibroid uterine tumors, 
status post hysterectomy, tinnitus and left index finger scar 
and paresthesias.  The veteran's treatment records 
overwhelmingly agree with that assessment.  To the extent 
that the veteran complained of physical disabilities in her 
psychiatric examinations, she frequently discussed her ankle, 
for which she is not service connected.  The Board finds that 
the preponderance of the evidence is against a causal or 
aggravation relationship between the veteran's psychiatric 
disability and her service connected disabilities.  Service 
connection on a secondary basis is not warranted.  

Finally, the Board has considered presumptive service 
connection.  Where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran has been diagnosed with a psychosis; however, there 
is no evidence that the condition was manifest during service 
or within one year.  The veteran cannot benefit from the 
presumption.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's psychiatric disability 
service connection claim.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

IV. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran is presently service connected for fibroid 
uterine tumors, status post vaginal hysterectomy, rated as 30 
percent disabling, for tinnitus, rated 10 percent disabling, 
for pingueculae, left ear hearing loss and residuals of 
tympanic membrane perforation and residual scar and 
paresthesias of the left index finger, all rated as 
noncompensably disabling.  The veteran's combined rating is 
40 percent.  38 C.F.R. § 4.25.  The veteran does not meet the 
schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The veteran has been noted to have significant disability 
impacting her employment.  The veteran's psychiatric 
evaluations in particular outline a disability that would 
render the veteran unemployable.  As discussed above, the 
veteran is not service connected for a psychiatric 
disability.  Therefore, that disability cannot be the basis 
of a TDIU rating.  

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent her from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities alone make 
her unemployable.  The only medical evidence of record shows 
that her service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that she is 
precluded from securing substantially gainful employment 
solely by reason of her service-connected disorders or that 
she is incapable of performing the mental and physical acts 
required by employment due solely to her service-connected 
disorders, even when her disability is assessed in the 
context of subjective factors such as her occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

V. Earlier Effective Date

The grant of service connection for tympanic membrane 
perforation is currently effective March 3, 2003.  The 
veteran contends that she is entitled to an earlier effective 
date.  For the reasons that follow, the Board concludes that 
the veteran's currently assigned effective date is 
appropriate.

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the veteran filed 
an informal claim on March 3, 2003 in which she stated that 
she had blown a hole in her left eardrum and damaged the 
other in an altitude chamber during service.  The veteran was 
subsequently granted service connection for a left tympanic 
membrane perforation, resolved, effective March 3, 2003.  

The veteran separated from active duty in July 1978.  The 
pertinent question is whether an informal claim for service 
connection for a tympanic membrane perforation was received 
by VA prior to March 3, 2003.  The Board finds that it was 
not.

Prior to March 3, 2003, the veteran did not mention or allude 
to a tympanic membrane perforation in any submission, nor do 
any of her records state that she had such a perforation.  
The veteran did file a prior claim for hearing loss related 
to aerotitis, also due to the altitude chamber, but there is 
no indication of tympanic membrane perforation.  In 1978, the 
veteran filed her original claim for service connection, 
listing a dental disorder, an eye disorder, hearing loss and 
fibroids.  The veteran submitted a pair of letters in support 
of a hearing loss claim.  She had sent an inquiry letter to 
the facility where she had been treated, stating that she had 
been seen for "an ear block" in 1974.  The facility 
responded that she had been treated for aerotitis.  Service 
connection for hearing loss of the left ear was granted, and 
the veteran did not disagree with that decision.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
There is no provision in the law for awarding an earlier 
effective date based on the assertion that the disability 
existed before the veteran filed the claim.  The fact that VA 
has granted service connection for the veteran's tympanic 
membrane perforation many years after the veteran's service 
is irrelevant.  The record does not include any communication 
from the veteran or a representative received prior to March 
3, 2003 that may reasonably be construed as an indication she 
was seeking service connection for tympanic membrane 
perforation.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
veteran's assertions as to why an earlier effective date 
should be assigned, the fact remains that the veteran filed 
her claim for service connection on March 3, 2003, which was 
more than one year after her separation from active service.  
In light of this fact, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and 
(r).


ORDER

Entitlement to an initial compensable rating for tympanic 
membrane perforation is denied.

Entitlement to a compensable rating for bilateral pingueculae 
is denied.

Entitlement to a compensable rating for hearing loss of the 
left ear is denied.

Entitlement to service connection for a bilateral eye 
condition, claimed as loss of tear layer with chronic 
keratitis, to include pterygium of the right eye and to 
include as the result of inservice chemical exposure or 
secondary to the service connected pingueculae, is denied.

Entitlement to service connection for a left ear disorder, to 
include chronic otitis media and infection with claimed 
mastoiditis, pain and nausea, and claimed as secondary to a 
service connected tympanic membrane perforation, is denied.

Entitlement to service connection for a psychiatric disorder, 
secondary to the veteran's other service connected 
disabilities, is denied.

Entitlement to TDIU is denied.

Entitlement to an effective date earlier than March 3, 2003, 
for the grant of service connection for tympanic membrane 
perforation is denied.


REMAND

The veteran was first noted to have fibrocystic changes of 
the breasts at a June 1975 physical.  The report indicates 
that the examination was a routine physical for the U.S. 
Naval Reserve and indicates that she was fit for full active 
duty.  The veteran's records indicate that she entered active 
duty less than two months later, in August 1975.  The veteran 
subsequently developed fibrocystic uterine disease during 
active service, eventually resulting in a hysterectomy.  This 
disorder has been service connected.  

The Board remands for an opinion as to whether or not the 
veteran's uterine fibroids can be considered a part of the 
same overall process as her fibrocystic breast disorder and 
whether the uterine disorder is evidence that the breast 
disorder advanced beyond the natural progression of the 
disorder during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1. After obtaining the above evidence, to 
the extent available, schedule the veteran 
for a VA examination to determine the 
etiologic relationship, if any, between 
the veteran's fibrocystic disease of the 
breasts and her service-connected uterine 
disease, to include whether the uterine 
disorder is evidence that the breast 
disorder advanced beyond the natural 
progression of the disorder during 
service.  The entire claims folder and a 
copy of this REMAND must be made available 
to the physician.  All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the veteran and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


